Title: From Alexander Hamilton to Joseph Dwight, 6 June 1800
From: Hamilton, Alexander
To: Dwight, Joseph H.


          
            Sir,
            New York June 6th. 1800.
          
          Not knowing the State of your accounts, I have ordered the Deputy Postmaster General to advance  you seventy five dollars, which you will immediately procure and proceed to Oxford reporting yourself on Your arrival to Major Buell. I desire that not a moments delay may take place in the execution of the above order
          I am Sir Your obed Servt.
          Liut Dwight.
        